Citation Nr: 1232347	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for advanced degenerative arthritis of the right knee (a right knee disability) prior to September 1, 2011, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Joel Q. Peterson, Boston Vet Center


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain compliance with the July 2010 Board Remand, which afforded the Veteran a contemporaneous VA examination of his right knee.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the Board's Remands is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  Prior to September 1, 2011, the overall evidence of record indicated that the Veteran's right knee disability had not caused extension limited to 20 degrees or greater, or flexion limited to 15 degrees or less even with consideration of functional limitation due to pain; he did not suffer from subluxation, ankylosis of the right knee, severe instability, or non-union of the tibia and fibula with loose motion requiring a brace.

2.  From September 1, 2011, forward, the Veteran's right knee disability did not cause extension limited to 30 degrees or greater; he did not suffer from ankylosis of the right knee or non-union of the tibia and fibula with loose motion requiring a brace; the prosthetic replacement of his right knee did not result in chronic residuals consisting of severe painful motion or weakness in the affected area.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for a right knee disability prior to September 1, 2011, and 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5261, 5262, 5263 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and his file in Virtual VA.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a right knee disability in an October 1971 rating decision, when he was awarded a 10 percent disability rating.  The April 2003 rating decision, currently on appeal, increased the Veteran's right knee disability evaluation to 20 percent disabling.  In a May 2004 rating decision, the Veteran was awarded a temporary evaluation of 100 percent disabling for his right knee disability based on surgical or other treatment necessitating convalescence, effective December 1, 2003.  From March 1, 2004, forward, the Veteran's disability rating returned to 20 percent disabling for his right knee condition.  Effective July 21, 2010, the Veteran was again awarded a temporary evaluation of 100 percent disabling for implantation of a prosthesis following knee replacement surgery.  From September 1, 2011, forward, his right knee disabling rating was evaluated at 30 percent disabling as a minimum rating following knee replacement.

Parenthetically, in this case, the period on appeal includes staging of the Veteran's rating, however, such staging is based on a periods of convalescence and thus contemplates a change in the Veteran's level of disability.  With regard to time outside of the period during the Veteran's 100 percent rating, as discussed in greater detail below, the Veteran's right knee symptomatology has not significantly changed and the evaluations as assigned are appropriate.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, the Court has held that held that in cases where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. 

Additionally, limitation of motion and instability of the knee are two separate disabilities.  As such, a veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the Veteran's right knee disability is evaluated under Diagnostic Codes 5003-5257.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2011).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  

In this case, Diagnostic Code 5257 is used for rating recurrent subluxation or lateral instability of the knee, while Diagnostic Code 5003 represents degenerative arthritis, the underlying source of the disability.

Simply stated, the RO has evaluated the Veteran's right knee disability as 20 percent disabling under 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  In this regard, the Veteran has also been diagnosed with arthritis of the right knee and may be evaluated under Diagnostic Code 5010.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings should be rated as limitation of motion of affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, degenerative (hypertrophic or osteoarthritis) is rated as follows:

Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.........................................20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups..........................10

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides for a 30 percent evaluation for ankylosis of the knee in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees; a 40 percent evaluation for in flexion between 10 degrees and 20 degrees; a 50 percent evaluation for in flexion between 20 degrees and 45 degrees; and a 60 percent evaluation for if extremely unfavorable ankylosis at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a 30 percent evaluation where flexion is limited to 15 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  Id. 

Under Diagnostic Code 5261, extension of the knee limited to 5 degrees warrants a non-compensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Id.

Parenthetically, normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262, non-union of the tibia and fibula with loose motion, requiring a brace, is rated at 40 percent disabling.  38 C.F.R. § 4.71a.  Mal-union of these bones, with marked knee or ankle disability, is rated at 30 percent disabling.  Id.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  Id.

Diagnostic Code 5263 addresses genu recurvatum.  Id.

Additionally, when there is impairment of the knee, including recurrent subluxation or lateral instability, Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe."  Id.

In this regard, the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Additionally, the Veteran underwent right knee replacement (reflected in his most recent period of convalescence warranting a temporary 100 percent rating) and from September 1, 2011, he was awarded a minimum 30 percent evaluation for his right knee for knee replacement under 38 C.F.R. §4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned.  When there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may assigned.

In February 2003, the Veteran was afforded a VA examination of his right knee.  At that time, he complained of a grinding noise, recurrent swelling, and giving way.  The most recent incident of giving way was six months prior to the examination.

Upon physical examination, the Veteran's range of motion was measured at zero degrees of extension and 110 degrees of flexion.  The motion was accompanied by crepitus with tenderness along the medial joint line.  While the examiner indicated that the range of motion "could be decreased by up to 50 [percent] during a flare-up or during overuse," the examiner did not specify how often these flare-ups occurred.  Also, in this regard, the VA examiner's statement that the Veteran's right knee range of motion "could be decreased" is too vague and speculative to warrant any probative weight, as medical opinions expressed in terms of "may" or "may not" and are too speculative to establish a plausible claim by themselves. See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Regardless, although the Veteran did not have a compensable evaluation for limitation of motion, he was awarded a 20 percent disability rating, ostensibly based on his subjective complaint of instability.

The Veteran was afforded a QTC examination in March 2004.  He complained of clicking, popping, swelling, and pain in his right knee with prolonged sitting, standing, walking, or going upstairs.  He reported that he was unable to bend, squat, or run.

Upon physical examination, the examiner noted that the Veteran did not require an assistive device for ambulation.  The examiner measured his right knee range of motion at zero degrees of extension and 120 degrees of flexion.  He did indicate that range of motion was additionally limited by pain but that the degree the pain occurred remained at 120 degrees.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  The Drawer test and McMurray's test of the right knee were within normal limits.

In February 2006, the Veteran was afforded another QTC examination of his right knee.  He complained of weakness, swelling, occasional giving out, and pain.

Results of a right knee physical examination revealed tenderness and guarding of movement but did not require an assistive device for ambulation.  The examiner measured his right knee range of motion at zero degrees of extension and 110 degrees of flexion.  The range of motion was additionally limited to 105 degrees following repetitive use with pain, fatigue, weakness, and lack of endurance as the major functional impact.  The anterior and posterior cruciate ligaments stability test and medial and lateral collateral ligaments stability test of the right knee were within normal limits.

The Veteran underwent a VA examination of his right knee in August 2006.  The examiner indicated that there was no assistive device needed, no giving way, no instability, no episodes of dislocation or subluxation, no locking, no flare-ups and no inflammation.  The Veteran had pain, stiffness, and weakness.  Upon evaluation, his right knee range of motion was measured at zero degrees of extension and 115 degrees of flexion with no additional loss of motion on repetitive use.

In June 2007, the Veteran was afforded another QTC examination of his right knee.  He complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, and pain.  He did not have redness, locking, or dislocation.

Upon physical examination, the examiner indicated that the right knee showed signs of effusion, weakness, abnormal movement, guarding of movement, and significant patella femoral crepitus.  There were no signs of edema, tenderness, redness, heat, or subluxation.  Right knee range of motion was measured at zero degrees of extension and 90 degrees of flexion.  Range of motion was additionally limited to 80 degrees of flexion following repetitive use due to pain, fatigue, weakness, and lack of endurance.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits and medial and lateral collateral ligaments stability test of the right knee was abnormal with moderate instability, providing evidence against this claim.

During a VA examination of the Veteran's right knee in November 2010, the Veteran reported having total right knee replacement surgery in July 2010.  He reported having a burning sensation in his knee after exercise.  A physical evaluation of the Veteran revealed soft tissue swelling and some effusion of the right knee.  Range of motion was measured at zero degrees of extension with action flexion to 85 degrees and passively being able to be taken to 105 degrees with increasing pain over the anterior knee from about 80 degrees to 105 degrees.  In maximum extension, the knee was neutral varus/valgus.  It was stable to varus and valgus stresses both in neutral and at 30 degrees of flexion.

In his addendum, dated November 2011, the examiner indicated that although the specific degree of weakness is to some degree conjecture, he nonetheless concluded that pain, weakness, and fatigability caused additional limitation of motion to 10 degrees of flexion contracture resulting in a reduced flexion to 80 degrees.

Prior to September 1, 2011, the evidence of record does not establish that the Veteran's right knee disability warranted an evaluation in excess of 20 percent disabling.  Indeed, the Veteran's right knee disability has not caused extension limited to 20 degrees or greater, or flexion limited to 15 degrees or less.  He did not suffer from subluxation, ankylosis of the right knee, severe instability, non-union of the tibia and fibula with loose motion requiring a brace, or genu recurvatum.  The one time indication of moderate instability of the knee, in the June 2007 QTC examination does not rise to the level of "severe" instability of the right knee.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra for the entire appeal period (both prior to September 1, 2011 and thereafter).  Although numerous examinations contained reports that the Veteran experienced pain, such findings do not provide for a higher disability rating in this case.  Indeed, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  While some examination reports indicated additional limitation of motion due to pain upon repetitive movement, even considering the additional motion limitation, the degree of impairment would not warrant a higher evaluation based on limitation of motion.  During the entire appeal period, the additional limitation of motion did not reveal extension limited to 20 degrees or more, or flexion limited to 30 degrees or less even with consideration of the additional functional limitation.  

In short, there is no significant, additional loss of function caused by limitation of motion due to pain which would allow for an increased evaluation either prior to September 1, 2011, or thereafter.  In short, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for an evaluation in excess of 20 percent disabling prior to September 1, 2011, and 30 percent thereafter.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Without considering pain, the current findings could not be justified. 

From September 1, 2011, forward, the Veteran's disability picture more closely approximates a 30 percent evaluation based on the minimum rating following one year after right knee replacement.  His overall disability picture from September 1, 2011, forward does not reveal chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected area.  In addition, during this period on appeal, there was no ankylosis, no non-union of the tibia and fibula with loose motion requiring a brace, and extension was not limited to 30 degrees or greater.  

The Board has closely reviewed the evidence in this case, but simply does not believe that a 60 percent rating is warranted from September 1, 2011, forward.  There is no question that the Veteran's right knee is painful at times as the Veteran has also testified to such.  However, it appears that this pain occurs after extensive use and/or exercise.  Simply stated, the increase of pain occurs after overuse and exertion, and is not inherently present in the right knee and is considered in the finding that the Veteran has a 30 percent disability.  

At his most recent examination in November 2010 (after his total right knee replacement), the Veteran had no right knee instability on objective medical testing.  X-rays also showed no obvious derangement or signs of loosening.  As such, the Board is unable to conclude that the Veteran has either severe pain or weakness in his right knee; and therefore a 60 percent rating is not warranted from September 1, 2011, forward.

In an effort to afford the Veteran the highest possible disability rating for the entire period on appeal, the Board has evaluated his right knee disability under all other appropriate diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, throughout the appeal period and as stated above, the Veteran has never been diagnosed with or shown to have ankylosis, subluxation, impairment of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee) of the right knee.

While the Veteran may indeed be awarded separate evaluations for any arthritis and instability, VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a Veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Simply stated, a separate rating must be based upon additional disability.

Here, the Veteran does not have an additional disability.  Although he has moderate instability (which was indicated only once throughout his years long claim and appeal), he does not have limitation of motion that would be compensable under the rating criteria.  Indeed, during each of the examinations, the Veteran's limitation of motion of his right knee was not measured at flexion limited to 60 degrees or extension limited to 5 degrees, clearly indicating no additional disability for VA compensation purposes based on limitation of motion.  

Even allowing the Veteran the benefit-of-the-doubt and rating him solely upon his arthritis in an effort to obtain the highest rating for his right knee disability, a rating in excess of 20 percent disabling under Diagnostic Code 5003 would not be warranted.  In fact, the maximum schedular rating under Diagnostic Code 5003 is 20 percent disabling.  Therefore, without instability, there can be no separate, or, for that matter, higher rating.

The Board has also considered a separate evaluation for the Veteran's right knee scar.  In this regard, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804.

However, none of the rating criteria for scars would afford the Veteran an increased evaluation of his right knee disability as there is no indication in any of the frequent examinations afforded throughout the period on appeal that his right knee scars were deep and non linear, or unstable or painful.  

A complete review of the Veteran's record, to include VA outpatient treatment reports both in the physical claims file and in Virtual VA, private treatment reports, and the numerous examinations, do not provide any additional evidence in favor of the Veteran's claims for higher evaluations of his right knee disability during the entire appeal period and for reasons noted above, provides evidence against such a claim.  

With respect to a claim for an increased rating, the Board has also considered the Veteran's statements that his disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disability according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the QTC and VA examination reports) directly address the criteria under which this disability is evaluated.

In this regard, it is important for the Veteran to understand that without consideration of pain, the current evaluations could not be justified, let alone higher evaluations.  Indeed, the QTC and VA examination reports all reflected measured ranges of extension, consistently at zero degrees, and flexion at no less than 80 degrees even with consideration additional limitation of motion due to pain (which would not even rise to the level of a 20 percent disability rating under Diagnostic Codes 5260 and 5261).  As such, the evidence of record, as a whole, paints a disability picture that most approximates an evaluation no higher than 20 percent disabling prior to September 1, 2011, and 30 percent disabling thereafter.  Simply stated, not only do the medical evaluations not support a higher evaluation prior to September 1, 2011, they provide evidence against the current 20 percent evaluation.  With consideration of the Veteran's complaints and the one-time indication of moderate instability of the right knee, one can justify the 20 percent evaluation prior to September 1, 2011, but no more.  Indeed, the 30 percent evaluation from September 1, 2011, forward, is solely based upon the minimum evaluation allowed following the one-year convalescent period after total knee replacement.

Based on the above, the Board does not find evidence that the ratings assigned for the Veteran's right knee disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case during the entire period on appeal.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's right knee disability.  There are no manifestations of the Veteran's right knee disability that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.

Indeed, there is no evidence of record indicating that, during the appeal period, the Veteran's right knee disability resulted in marked interference with his employment (i.e., beyond that already contemplated in the assigned evaluation) or in frequent hospitalizations (other than that required by surgery of the right knee).  Indeed, throughout the entire appeal period, the Veteran has indicated that his right knee condition did not cause incapacitation.  In this regard, the Veteran has been awarded a total disability rating based upon individual unemployability due to his numerous service-connected disabilities, to include a right knee disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2006, May 2007, and September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, during the May 2010 hearing before the undersigned, the Veteran indicated that he was receiving benefits from the Social Security Administration.  However, he clearly testified that these benefits were not based upon disability.  See hearing transcript at 9.  As such, the Board finds no need to remand this claim to obtain records from the SSA as they are not likely to contain any evidence relevant to the claim adjudicated herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran).

As discussed above, an addendum VA medical opinion to the November 2010 VA examination was obtained pursuant to the October 2011 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the addendum opinion from November 2011 is of record.  Stegall v. West, 11 Vet. App. 268 (1998).  

Parenthetically, the Board must note that the October 2011 Board Remand found the November 2010 VA examination to be inadequate only insofar as the examiner did not provide the additional functional limitation due to pain in terms of degrees of range of motion.  The fact that the November 2010 examination report may have been inadequate (or arguably "insufficient") does not make the entire report "void," particularly dealing with objective orthopedic test results.  Indeed, the deficiency was resolved in the November 2011 addendum opinion.

Here, the November 2010 VA examination with the November 2011 addendum, to include the various examinations afforded the Veteran throughout his claim on appeal are adequate for VA compensation purposes with respect to the claim for a higher evaluation of his back disability, as the examiners conducted all necessary tests and rendered opinions regarding the Veteran's claimed disability and provided adequate rationales for those conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


